Citation Nr: 0013298	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had 
no recognized military service with the Armed Forces of the 
United States and was not eligible for VA benefits.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In his application for compensation or pension, received in 
August 1997, the appellant reported service in the Philippine 
Army from November 1941 to September 1954.  Accompanying his 
application were Philippine Army documents which indicate 
that at induction, the appellant served in K Co., 3rd Bn., 
62nd Inf., and that he was assigned ASN 232683.  

In October 1997, the RO requested that the service department 
verify the appellant's service.  The RO provided the 
appellant's full name, the alleged dates of service from 
November 1941 to June 1946, the date of birth, and the 
reported service as "K" Co., 3rd Bn., 62nd Inf.  Later that 
month, the United States Army Reserve Personnel Center 
(ARPERCEN) reported that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In support of his claim, the veteran provided Philippine Army 
service records to include disability documents, a discharge 
report, certifications, and a roster.  In September 1998, the 
veteran submitted additional Philippine Army documents to 
include a copy of Special Orders and an extract.  

In association with his substantive appeal, VA Form 9, 
received in October 1998, the appellant stated that he was 
inducted into the United States Armed Forces in the Far East 
(USAFFE) in November 1941 and assigned to "K" Co., 3rd Bn., 
62nd Inf. and joined a guerilla group in October 1942.  The 
appellant contended that he was assigned ASN 232683.  

In November 1998, the RO requested ARPERCEN to verify the 
appellant's service.  In February 1999, the RO received a 
document from ARPERCEN stating that no change in the prior 
negative certification in October 1997 was warranted.  

At a personal hearing in March 1999, the appellant testified 
that he served in World War II.  The appellant submitted 
copies of checks/dividends from the Philippine Veterans 
Affairs Office.  

In an April 2000 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that ARPERCEN 
had repeatedly informed VA that, unless the claimant reported 
personal data such as name, which is different from that 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
ARPERCEN indicated that a potential claimant's service was 
verified by the records associated with his name and that, if 
the name is a common one or if there are minor discrepancies 
in spelling or middle initial, ARPERCEN would compare the 
service number, date of birth, place of birth, and names of 
next of kin provided in the request for information with the 
records they have on file.  The RO noted that documents 
issued by the Philippine Army or Philippine Veterans Affairs 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data substantially different from 
that VA had provided to ARPERCEN.  The RO reported that the 
Philippine government has its own regulations and laws which 
permit recognition of military service not recognized by the 
United States Army and findings are not binding on ARPERCEN.  
The RO noted that the service department had certified that 
the appellant had no valid service.  

Criteria

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  



Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
department determination as to an individual's service shall 
be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).




Analysis

The RO requested verification of the appellant's service in 
October 1997.  In this request, the RO reported all of the 
identifying information regarding the appellant provided to 
the RO.  That same month, ARPERCEN reported that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Additionally, 
in February 1999 ARPERCEN reported that no change was 
warranted in the prior negative certification of October 
1997.  As noted above, the Court has held that a service 
department determination as to whether or not an individual 
had qualifying service is binding on VA.  See Duro; Dacoron.

Additionally, ARPERCEN has stated that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data such as a 
name which is different from that previously provided in a 
request for service verification, there is no value in 
resubmitting a request for verification.  In the October 1997 
request the RO provided the appellant's full name, including 
his middle initial.  In the November 1998 request, the RO 
provided the appellant's full name, including his middle 
name, and requested verification based on alternate spellings 
of the appellant's name.  The appellant has submitted no such 
additional information that would warrant another request for 
verification.  

The Board notes that the record contains a "Certification" 
from the Philippine Army verifying the appellant's service in 
K Co., 3rd Bn., 62nd Inf.  However, VA is not bound by 
Philippine Army determinations of service.  Additionally, 
although he has submitted records pertaining to a medical 
disability, the records are not from VA doctors or 
facilities.  While the appellant submitted statements 
regarding alleged service, he submitted no official document 
from the United States service department showing that he had 
recognized service.  In fact, recognized service was ruled 
out based on the information provided by the appellant.  In 
any event, the Board again notes that the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  See Duro; Dacoron.

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

